Citation Nr: 0712110	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-30 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) with anxiety 
reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
July 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision in 
which the RO in Muskogee, Oklahoma, granted service 
connection and assigned an initial 0 percent (noncompensable) 
rating for bilateral hearing loss, effective October 7, 2002.  
The veteran filed a notice of disagreement (NOD) in January 
2004.  A statement of the case (SOC) was issued in June 2004, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in August 2004.

In a June 2004 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for PTSD with 
anxiety reaction, effective January 30, 2004.  The veteran 
filed a NOD in August 2004.  A SOC was issued in December 
2004, and the veteran filed a substantive appeal in April 
2005.  Subsequently, the file was transferred to the RO in 
Pittsburgh, Pennsylvania.

As the claims on appeal involve a request for higher initial 
ratings following the grant of service connection, the Board 
has characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities). 

In July 2005, the appellant testified during a video 
conference hearing before an Acting Veterans Law Judge (VLJ) 
who is no longer employed with the Board.  In response to the 
Board's March 2007 letter apprising him of this fact, and 
informing of his right to another hearing, later in March 
2007, the veteran indicated that he did not desire another 
hearing.  

In May 2006, the Board remanded each claim to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.  After accomplishing the requested 
development, the RO/AMC continued the denial of both claims 
(as reflected in a November 2006 Supplemental SOC (SSOC)), 
and returned these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Audiometric testing has revealed, in May 2003 and 
September 2003, Level I hearing in each ear; and in October 
2006, Level III hearing in the right ear and Level II hearing 
in the left ear.  

3.  The weight of the competent evidence establishes that, 
since the January 30, 2004, effective date of the grant of 
service connection, the veteran's psychiatric symptoms 
associated with service-connected PTSD and anxiety (to 
include sleep impairment, depression, and anxiousness) have 
been no more than mild and/or transient.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 Diagnostic Code 
6100 and 4.86 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for PTSD with anxiety reaction have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a September 2004 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection for bilateral hearing loss and, in an April 2004 
letter, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection for PTSD with anxiety reaction.  
These letters as well disclosed what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  A June 2006 RO/AMC letter 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  After issuance of each notice 
described above, and opportunity for the appellant to 
respond, the November 2006 SSOC reflects readjudication of 
the claims.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007);  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from the Pittsburgh Highland Drive VAMC and 
the Oklahoma City VAMC. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of each matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).   See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

On May 2003 VA audiological testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
45
55
55
LEFT
       
40
40
35
30
55

Pure tone threshold averages (from 1000 to 4000 Hz) were 
51.25 decibels (dB) in the right ear and 40 dB in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in both ears.  The audiologist noted a mild to 
moderate mixed loss in the right ear and sensorineural 
hearing loss in the left ear with speech recognition good for 
both ears.

On September 2003 VA audiological testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
45
55
65
LEFT
       
45
40
35
40
60

Pure tone threshold averages (from 1000 to 4000 Hz) were 55 
dB in the right ear and 43.75 in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and 100 percent in the left ear.  The 
audiologist diagnosed moderate to a moderately severe loss of 
hearing sensitivity bilaterally.  His opinion was that it was 
as likely as not that the veteran's bilateral hearing loss 
was related to noise exposure in service.

The veteran underwent a VA examination in April 2004.  At 
that time, he reported nightmares about once or twice a 
month, but twice a week if he did not take medication.  
Emotional distance from people, feelings of impending doom, 
and some constricted range of affect with sleep impairment 
were noted.  No history or evidence of delusions or 
hallucinations was noted.  The veteran denied suicidal or 
homicidal thoughts.  No abnormal behaviors were noted other 
than irritability and anger over trivial matters.  There was 
no definitive history of panic attacks.  The diagnosis was 
PTSD, and the examiner assigned a Global Assessment of 
Functioning (GAF) score of 85 to 90 for the previous year.

In March 2005, the veteran presented to a VA behavioral 
health clinic for its initial evaluation of his PTSD status.  
It was noted that, at that time, the veteran was working in 
sales for a cable television company, was twice divorced and 
had three children.  His first marriage lasted 20 years and 
the children are from both marriages.  He complained of 
difficulties with delayed stress, nightmares, bad feelings, 
and depression with increasing intrusive thoughts of his time 
in Vietnam.  After service he had earned a chiropractic 
degree and had worked as a chiropractor for 23 years until he 
was convicted of mail fraud in 1997 and served 21 months of a 
30-month sentence.  He also admitted abusing cocaine for five 
years in the late 1980s and early 1990s, but denied 
problematic use of other drugs or substances.  According to 
the evaluation report, the veteran was tall, overweight, 
casually dressed, and very neatly groomed for the interview.  
He was alert and oriented in all spheres.  He made fair eye 
contact.  Memory and intellect appeared intact and speech was 
slow, fluent, thoughtful, and productive.  His thought 
process was clear, coherent, and goal directed without any 
evidence of psychosis.  Mood was depressed and affect blunted 
and guarded.  The veteran admitted to some fleeting passive 
suicidal ideation and denied homicidal ideation.  Since 
returning from Vietnam he sometimes saw images of his 
daughter or himself in a pool of blood at the bottom of a 
staircase.  No other delusions or hallucinations were noted.  
The veteran had poor sleep and difficulties with nightmares.  
His judgment and insight were noted to appear fair.  The 
clinical psychologist's diagnostic impression was cocaine 
abuse, in reported full sustained remission, and to rule out 
PTSD.  The assigned GAF score was 60.

Also in March 2005, the veteran was seen for further PTSD 
evaluation by another member of the PTSD clinical team.  In 
addition to the information recited above, the specialist 
noted the veteran reported the following as traumatic 
experiences: being wounded three times; being pinned down by 
U.S. artillery fire; and, when ill, being replaced by a 
fellow soldier who later died that day while taking point for 
the veteran.  The veteran reported great difficulty in 
readjusting to civilian life, including flashbacks and 
nightmares.  He eventually attended chiropractic school in 
St. Louis for three or four years then, after graduation, 
worked as a chiropractor for 23 years until indicted and 
convicted for mail fraud for padding bills.  He spent 33 
months in a federal prison in Oklahoma between 1997 and 1999.  
He lived alone now in a one-bedroom apartment.  

The veteran admitted to cocaine abuse between 1987 and 1992.  
Since prison he took Trazodone for sleep.  He appeared for 
the interview in his cable company's uniform and maintained 
fair eye contact throughout the interview.  His mood appeared 
euthymic with normal affect.  He focused on positive, rather 
than negative, stories about memories from Vietnam.  His 
current judgment and insight appeared to be fair.  It was 
noted the veteran felt as if he were not the same person ever 
since his return from Vietnam.  At first he had frequent 
nightmares about his combat experiences in Vietnam.  He also 
had flashbacks, felt hypervigilant, and experienced 
depressive symptoms, including sleep difficulties.  After one 
and one half years, the nightmares and flashbacks reduced in 
number and intensity, but the veteran still reported 
nightmares at least twice a week.  The veteran also noted 
over the past few years an increase in intrusive negative 
thoughts about Vietnam.  He said he was "weepy", had 
decreased concentration, an increased appetite, and decreased 
socialization.  He denied any hallucinations or homicidal and 
suicidal ideations.  According to the report, the veteran 
scored well above average on five tests indicating he was 
over reporting symptoms and the impact of wartime experiences 
on his life.  He gave the appearance of being inauthentic.  
It was noted the veteran did not present with symptoms 
consistent with a diagnosis of PTSD.  The examiner suggested 
an antisocial personality disorder might be his primary 
diagnosis and that the veteran might possibly be experiencing 
an adjustment disorder with depressed mood.  A GAF score of 
58 was assigned.

In April 2005, the veteran underwent further psychological 
testing.  He was administered the Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2) and the Millon Clinical 
Multiaxial Inventory-3 (MCMI-3).  The examining specialist 
said that test results of both were invalid as the veteran 
significantly over-reported symptoms and endorsed items on 
the MMPI-2 in much higher frequency than normative 
psychiatric samples.  According to the VA outpatient record, 
the veteran's responses to the MMPI-2 were consistent with a 
fake-bad profile, and no further interpretation was 
warranted.  

The treating diagnosis was a history of cocaine abuse and to 
rule out adjustment disorder with depressed mood, and a GAF 
score of 58 was assigned.  It also was noted the veteran did 
not appear to have experienced symptoms consistent with PTSD.  
According to the report, the veteran was likely over 
reporting his current depressive distress. 

A June 2005 private audiological evaluation report from 
University Ear, Nose, and Throat Specialists is in the file, 
but the findings are in a graph format, and do no include 
speech discrimination scores.

During his July 2005 Board hearing, the veteran testified 
that VA gave him hearing aids for both ears, and that he had 
a difficult time hearing and understanding people (pp. 9-10).  
He also testified that all his PTSD counseling and treatment 
were at the Pittsburgh Highland Drive VAMC and that he saw 
his counselor approximately twice a month (pp. 14-15).  He 
said there was anger in both his marriages and that he had 
approximately 10 different jobs in the past 10 years (p. 16).  
His PTSD symptoms were off and on things and not every day, 
but the unhappiest thing for him was feeling isolated.  He 
also described his memory as pretty good (p. 19).  The 
veteran admitted suffering from anxiety, depression, sleeping 
problems, and nightmares (p. 22).

Pursuant to the Board's remand, the veteran underwent VA 
examination in October 2006.  Audiometric testing revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
50
60
65
LEFT
       
50
50
40
45
60

Pure tone threshold averages were 58 dB in the right ear and 
49 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in both ears.  The 
audiologist noted sensorineural hearing loss and tinnitus 
consistent with the September 2003 VA examination.

As to the second exam devoted to PTSD, the examiner reviewed 
the claims file.  According to the examination report, the 
veteran was divorced from his second wife for the past six 
and one-half years.  He resided independently and rented the 
first floor of a house.  He was currently unemployed after 
sustaining a work-related injury and subsequently developed a 
"footdrop," which prevented him from returning to work.  
The veteran reportedly was terminated from his job in August 
2006 due to company policy.  The veteran had been in direct 
sales for a television cable company for a few months prior 
to his injury and reported that he generally met his weekly 
quotas and had not experienced any significant work-related 
problems.  His longest stretch of employment with one company 
after his release from federal prison was one year and he 
estimated his longest period of unemployment was 
approximately three months.  The veteran said that he was 
fired from one sales job for poor sales performance, but 
generally had an acceptable work history.  He generally 
reported to work with occasional absences.  He also said that 
in general he maintained good working relationships with his 
coworkers, but always had difficulty dealing with people in 
authority.  He said he hoped to obtain a position doing 
specialized chiropractor therapy under the supervision of a 
licensed chiropractor.  It was noted that the veteran did not 
report any significant decreased work productivity or missed 
days off work due to his anxiety symptoms.

The veteran said he spent his daily hours sleeping, watching 
television, and attending physical therapy appointments for 
his back, leg, and hip injury.  He did drive, cook, and 
cleaned house.  He stated he independently managed his 
medicines and finances and activities of daily living.  The 
twice-divorced veteran said that he was extremely lonely, was 
currently dating, socialized at the American Legion, and 
enjoyed playing bocce at various places around the city.  

The appellant was not currently involved in any psychiatric 
treatment and had not received any psychiatric treatment 
since September 2005.  He found the prescription Trazodone 
helpful with sleeping, but said he had experienced more 
significant sleep disturbances over the past several months, 
sleeping four to five hours a night without taking daytime 
naps.  He estimated several nightmares per week.

His chief complaint was recent depressive symptoms which he 
directly related to his loneliness and unemployment.  He said 
he was more "weepy" over the past year and easily brought 
to tears, was drawn to war movies, and thought some things, 
such as not seeing his daughter frequently, were bigger 
issues than in the past.  It was noted the veteran described 
his mood as depressed and endorsed apathy, had decreased 
concentration, and irritability.  He denied physical 
altercations and suicidal ideation, but did endorse a passive 
death wish.

Besides sleeping problems, the veteran reported restlessness 
and anxiety and infrequent panic attacks, with the last one a 
month previous.  He said the number of panic attacks depended 
on when he experienced a crisis.  He denied any intrusive 
thoughts as he could not recall traumatic events in Vietnam 
besides having been shot.  He also denied avoidance symptoms, 
hypervigilance or hyper-startle response.

The veteran was alert, oriented to three spheres, cooperative 
with the evaluation, neatly dressed with good hygiene and 
grooming noted.  It also was noted the veteran's ideation was 
relevant and goal-directed with no psychotic symptoms or 
hallucinations noted.  The veteran denied smoking and 
excessive caffeine intake, but admitted to drinking alcohol.  
His gross cognitive functioning appeared adequate, and his 
insight and judgment appeared normal.

The diagnoses were generalized anxiety disorder; alcohol 
abuse, unrelated to military service; and personality 
disorder. not otherwise specified, unrelated to military 
service.  The assigned GAF score for generalized anxiety 
disorder was 75.  The examining psychologist opined that the 
veteran reported virtually no symptoms of PTSD and did not 
meet diagnostic criteria for PTSD at the time of the VA 
examination.  She said that he reported symptoms consistent 
with his diagnosis of generalized anxiety disorder and 
reported a slight increase in the severity and frequency of 
those symptoms in response to his recent health concerns and 
interpersonal crisis/loneliness.  She opined that majority of 
the veteran's emotional stress and dysfunction are due to his 
personality disorder and current alcohol use, both of which 
are unrelated to service; the veteran's reported anxiety 
symptoms were mild and did not prevent him from obtaining and 
maintaining gainful employment.  




III.  Initial Ratings

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  However, 
when the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

A.  Bilateral Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of the above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the May 
2003 and September 2003 evaluation results each reveal Level 
I hearing  in the right ear, and Level I hearing in the left 
ear, based on application of the reported findings to Table 
VI.  Application of these findings to Table VII corresponds 
to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The October 2006 VA audiometric results reveal Level III 
hearing in the right ear, and Level II hearing in the left 
ear, based on application of the reported findings to Table 
VI.  Application of these findings to Table VII corresponds 
to a 0 percent rating under Diagnostic Code 6100.  

The Board points out that none of the pure tone thresholds 
recorded on any of the VA audiometric evaluations reveal 
exceptional hearing impairment, and thus 38 C.F.R. § 4.86 is 
not for application.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

B.  PTSD

The RO assigned the veteran's initial 10 percent rating for 
PTSD with anxiety reaction under Diagnostic Code (DC) 9411.  
However, psychiatric disabilities other than eating disorder 
are rated pursuant to the criteria of a General Rating 
Formula.  See 38  C.F.R. § 4.130 (2006).

Under the formula, a 10 percent rating is assigned where 
there is occupational and social impairment due to mild and 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during significant stress 
or with symptoms controlled by continuous medication.  

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
since the January 30, 2004 effective date of the grant of 
service connection, the veteran's psychiatric symptoms have 
more nearly approximated the criteria for the initial 10 
percent rating assigned.  

The reports of April 2004 and October 2006 VA examinations 
and the March and April 2005 VAOPT notes indicate that the 
veteran suffers from minimal social and occupational 
impairment from his PTSD.  

While the April 2004 VA examiner noted that the veteran had 
PTSD, the October 2006 VA examiner expressed doubt on that 
point and stated that the veteran appeared to have none of 
the symptoms of PTSD.  That examiner thought the veteran's 
symptoms were more consistent with a diagnosis of generalized 
anxiety disorder.  A personality disorder and alcohol abuse, 
both noted unrelated to service by the examiner, accounted 
for a majority of the verteran's emotional stress and 
dysfunction.  The viewpoint of the October 2006 examiner is 
enhanced by the March and April 2005 VAOPT notes where test 
results were described as invalid because the veteran had 
over reported his psychological symptoms.

In addition, the evidence of record in the claims file points 
to the ability of the veteran to engage in and maintain 
employment, but for the period of his prison sentence in the 
1990s and his most recent dismissal for a "footdrop."  

Further, the October 2006 VA examination report discloses the 
veteran had not been receiving psychiatric treatment for a 
year.

Thus, throughout the period in question, the veteran's PTSD 
has had minimal occupational and social impairment that has 
occurred only during limited periods of time.  While the 
veteran's PTSD with anxiety has caused some symptoms listed 
among those included in the criteria for the 30 percent 
rating, his overall symptoms, and level of impairment due to 
service-connected psychiatric disability, have been more 
consistent with the criteria for the 10 percent rating.  

On October 2006 VA examination, the veteran's thoughts were 
coherent, logical, and goal-directed with no looseness of 
associations or flights of ideas, he had no delusions or 
hallucinations, eye contact was good with calm, cooperative, 
and collaborative behavior, there were no suicidal or 
homicidal thoughts, he was well-groomed and neatly dressed, 
did not have memory loss or impairment, no obsessive or 
ritualistic behavior, normal speech, no panic attacks, no 
impaired impulse control.  The veteran did describe sleeping 
difficulties that are aided by medication.  His reports 
infrequent nightmares and even fewer panic attacks.  

Thus, the veteran's symptoms have appeared to be mild or 
transient and decreased his ability to perform occupational 
tasks only during periods of significant stress.  He did not 
have the suspiciousness, panic attacks, or mild memory loss 
required for the 30 percent rating.  Moreover, although the 
veteran has had sleep impairment (included among the criteria 
for the 30 percent rating), this  has been attributed, at 
least in part, to other conditions.  The October 2006 VA 
examiner, in fact, attributed a majority of the veteran's 
emotional stress and dysfunction to his personality disorder 
and current alcohol use.  Symptoms due to his generalized 
anxiety disorder were mild in October 2006 and did not 
prevent the veteran from working.

The Board also points out that none of the GAF scores 
assigned-85 to 90 (by the April 2004 VA examiner), and 75 
(by the October 2006 VA examiner)-provides a basis for 
assignment of any higher rating.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2006).  

Under the DSM-IV, GAFs between 81 and 90 are indicative of 
absent or minimal symptoms, good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, and no 
more than everyday problems or concerns.  GAFs between 71 and 
80 are indicative of transient symptoms and expectable 
reactions to psychosocial stressors; and no more than slight 
impairment in social, occupational, or school functioning.

Here, the GAF scores are consistent with the mild 
symptomatology contemplated by the initial 10 percent rating 
assigned.  Moreover, the overall symptomatology that the 
veteran has displayed has been consistent with the 10 percent 
rating for mild and transient symptoms with minimal 
occupational and social impairment, as demonstrated above.

In short, the Board finds that the veteran's service-
connected psychiatric symptomatology has more nearly 
approximated the criteria for the 10 percent rather than 30 
percent rating.  See 38 C.F.R.  § 4.7 (2006).  As the 
criteria for the next higher, 30 percent rating has not been 
met, it follows that the criteria for an even higher rating 
(50, 70 or 100 percent) likewise have not been met  

III.  Both Disabilities

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that, at any 
point since the effective dates of the grants of service 
connection, either disability under consideration has 
reflected a disability picture that is so exceptional or 
unusual as to warrant the assignment of higher ratings on an 
extra-schedular basis, as the veteran argues in his most 
recent brief (especially in relation to his hearing loss).  
See 38 C.F.R. § 3.321(b)(1) (2006) (addressed in the November 
2006 SSOC).  

Given the above discussion, the Board questions the 
applicability of the factors set forth in section 3.321 to 
claims for higher rating for hearing loss.  However, even if 
such factors are for consideration in this limited context, 
there simply no showing that either disability under 
consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the 
noncompensable rating for bilateral hearing loss and the 10 
percent rating for PTSD with anxiety reaction), or has 
resulted in frequent periods of hospitalization.  There also 
is no showing that either disability has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that each 
initial rating represents the maximum rating assignable since 
the effective date of the grant of service connection for 
each disability.  As such, there is no basis for staged 
rating of either disability, pursuant to Fenderson, and each 
claim for a higher initial rating must be denied.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
such does not change the outcome of either claim. Given the 
method of deriving ratings for bilateral hearing loss, and 
because the preponderance of the evidence is against the 
claim for a higher rating for PTSD with anxiety reaction, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for bilateral hearing loss is 
denied.

An initial rating in excess of 10 percent for PTSD with 
anxiety reaction is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


